Allowable Subject Matter

Claims 1-27 are allowed in light of the argument filed on 08/10/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The claims are allowed in light of the applicant’s Arguments/Remarks filed on 05/03/2021, particularly “as noted by the Applicant in a previous response, Holz 720 is far removed from an easily movable and small control module that can be easily transported and used within the sterile field by a clinician during a surgical procedure. That is, Holz 720 relates to implementing and replicating movements in a virtual reality. Such citation does covered what is claimed here. On a similar note, the Office points to Jarc 719 as satisfying the element of a control system controlling the robotic tool based on the first user input and the second user input. However, Jarc 719 also does not disclose an easily movable and small control module that can be easily transported and used within the sterile filed by a clinician. As noted in Para. [0026], the ungrounded master control devices 108 require much more and are not readily transported. That is, a separate display system 109 is required for a user to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B